
	

115 SRES 200 IS: Welcoming the President of the Republic of Korea on his official visit to the United States and celebrating the United States-Republic of Korea relationship, and for other purposes.
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 200
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Cardin (for himself, Mr. McCain, Mr. Gardner, Mr. Markey, Mr. Rubio, Mr. Reed, Mr. Sullivan, Mr. Durbin, Mr. Schatz, Mrs. Feinstein, Mr. Kaine, Mr. Menendez, Mr. Van Hollen, Mr. Coons, Mr. Boozman, Mr. Isakson, Mr. Inhofe, Mr. Risch, and Mr. Perdue) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Welcoming the President of the Republic of Korea on his official visit to the United States and
			 celebrating the United States-Republic of Korea relationship, and for
			 other purposes.
	
	
 Whereas the Government and people of the United States and of the Republic of Korea share a comprehensive alliance, a dynamic partnership, and a personal friendship rooted in the common values of freedom, democracy, and a free market economy;
 Whereas the alliance between the United States and the Republic of Korea is a linchpin of regional stability in Asia, including against the threats posed by the regime in Pyongyang;
 Whereas cooperation between our nations spans across the economic, energy, diplomatic, security, and cultural spheres;
 Whereas the relationship between the people of the United States and of the Republic of Korea stretches back to Korea's Chosun Dynasty, when the United States and Korea established diplomatic relations under the 1882 Treaty of Peace, Amity, Commerce, and Navigation;
 Whereas the United States-Republic of Korea alliance was forged in blood, with military casualties of the United States during the Korean War of approximately 36,574 deaths and more than 103,284 wounded, and casualties of the Republic of Korea of more than 217,000 soldiers killed, more than 291,000 wounded, and over 1,000,000 civilians killed or missing;
 Whereas the Korean War Veterans Recognition Act (Public Law 111–41) was enacted on July 27, 2009, and President Barack Obama issued a proclamation to designate the date as the National Korean War Veterans Armistice Day and called upon the people of the United States to display flags at half-staff in memory of the Korean War veterans;
 Whereas the Republic of Korea and the United States have also stood alongside each other in the 4 major wars the United States has fought outside Korea since World War II—in Vietnam, the Persian Gulf, Afghanistan, and Iraq;
 Whereas, since the 1953 Mutual Defense Treaty Between the United States and the Republic of Korea, done at Washington October 1, 1953, and ratified by the Senate on January 26, 1954, United States military personnel have maintained a continuous presence on the Korean Peninsula, and currently there are approximately 28,500 United States troops assigned in the Republic of Korea;
 Whereas, in January 2014, the United States and the Republic of Korea agreed upon a new 5-year Special Measures Agreement (referred to in this preamble as SMA), establishing the framework for Republic of Korea contributions to offset the costs associated with the stationing of United States Forces Korea (referred to in this preamble as USFK) on the Korean Peninsula;
 Whereas the Democratic People’s Republic of Korea continues its dangerous incitements, including political assassinations, conventional military provocations, ballistic missile tests and the advancement of its nuclear programs;
 Whereas the United States continues to deploy advanced military capabilities to the land, air and waters of South Korea, including the Terminal High Altitude Area Defense system (referred to in this preamble as THAAD) to defend against the growing threat from the ballistic missile and nuclear weapons programs of the Democratic People's Republic of Korea, and will continue to closely coordinate with the Government of the Republic of Korea when evaluating the full range of necessary defensive military policies;
 Whereas the new Government of the Republic of Korea has announced that it has no intention to reverse commitments made in the spirit of the United States-Republic of Korea alliance, while it plans to implement the domestic procedures to uphold democratic, legal, and procedural legitimacy and transparency;
 Whereas the People's Republic of China has engaged in an unprecedented campaign of economic pressure on the Republic of Korea in retaliation for the decision by the United States-Republic of Korea alliance to deploy THAAD, with the goal of undermining the United States-Republic of Korea alliance and causing significant damage to the South Korean economy and South Korean people;
 Whereas the Government and people of the United States and of the Republic of Korea share a deep commitment to addressing the continued suffering of the people of the Democratic People's Republic of Korea due to the appalling human rights abuses and repression of the regime in Pyongyang;
 Whereas, on March 15, 2012, the United States-Republic of Korea Free Trade Agreement entered into force, which both countries have committed to fully implement;
 Whereas the Republic of Korea is the United States sixth-largest trade partner, with United States goods and exports to Korea reaching a level of $63,800,000,000 in 2016;
 Whereas United States foreign direct investment (referred to in this preamble as FDI) in Korea (in stock) was $34,600,000,000 in 2015, a 3.3 percent increase from 2014 and Korea’s FDI in the United States (in stock) was $40,100,000,000 in 2015, up 0.5 percent from 2014;
 Whereas, the Republic of Korea spends 2.6 percent of its gross domestic product (referred to in this preamble as GDP) on defense and carries a significant portion of United States operating costs for forces in South Korea;
 Whereas President Moon Jae-in has expressed his desire to increase this spending to 3 percent of GDP during his tenure;
 Whereas the United States, the Republic of Korea, and the Government of Japan have made great strides in promoting trilateral cooperation and defense partnership, including ministerial meetings, information sharing, and cooperation on ballistic missile defense exercises to counter North Korean provocations;
 Whereas, on May 7, 2013, the United States and the Republic of Korea signed a Joint Declaration in Commemoration of the 60th Anniversary of the Alliance Between the Republic of Korea and the United States;
 Whereas President Moon Jae-in stated during his inaugural address on May 10, 2017: I will do everything in my power to bring peace to the peninsula.; Whereas there are deep cultural and personal ties between the people of the United States and of the Republic of Korea, as exemplified by the large flow of visitors and exchanges each year between the 2 countries, including Korean students studying in United States colleges and universities;
 Whereas Korean-Americans have made invaluable contributions to the security, prosperity, and diversity of our Nation;
 Whereas, from June 28, 2017, through July 1, 2017, President Moon Jae-in will visit Washington for his first official visit to the United States since his election as President; and
 Whereas the United States Government looks forward to continuing to deepen our enduring partnership with the Republic of Korea on economic, security, and cultural issues, as well as embracing new opportunities for new partnership and cooperation on emerging regional and global challenges: Now, therefore, be it
		
	
 That the Senate— (1)welcomes His Excellency Moon Jae-in, the President of the Republic of Korea, on his first official visit to the United States;
 (2)reaffirms the importance of— (A)the alliance between the United States and the Republic of Korea, as enshrined in the Mutual Defense Treaty of 1953, which is vital to peace and security in Northeast Asia, and the entire Asia-Pacific region; and
 (B)the commitment of the United States to defend the Republic of Korea under Article III of the Mutual Defense Treaty;
 (3)reinforces longstanding United States commitments to provide extended deterrence, guaranteed by the full spectrum of United States defense capabilities, to the Republic of Korea;
 (4)welcomes opportunities to strengthen security consultation, cooperation, and partnership between the United States and the Republic of Korea on matters such as space, cyber, and missile defense;
 (5)supports ongoing efforts— (A)to strengthen the United States-Republic of Korea alliance;
 (B)to protect the approximately 28,500 members of the United States Armed Forces stationed on the Korean Peninsula; and
 (C)to defend the alliance against any and all provocations committed by the regime of the Democratic People's Republic of Korea;
 (6)urges the United States and the Republic of Korea to work together with members of the United Nations Security Council and other Member States to fully and effectively enforce existing sanctions and consider the need to take immediate action to pass additional and meaningful new measures under Article 41 of the United Nations Charter;
 (7)supports efforts by the United States and the Republic of Korea to peacefully achieve a Korean Peninsula free of nuclear weapons through a diplomatic process;
 (8)urges the United States and the Republic of Korea to work together to fully and fairly implement all aspects of the United States-Republic of Korea Free Trade Agreement; and
 (9)encourages the United States Government and the Government of the Republic of Korea to continue to broaden and deepen the alliance by enhancing cooperation and building new partnerships in the security, economic, energy, scientific, health, education, and cultural spheres.
			
